ORDER

PER CURIAM.
John Sotofalcon (“Sotofalcon”) appeals from the trial court’s judgment entered upon his convictions by a jury in the Circuit Court of St. Louis City of robbery in the first degree, Section 569.020, RSMo 2000, and armed criminal action, Section 571.015, RSMo 2000. The trial court sentenced Sotofalcon to a ten-year term of imprisonment for robbery in the first degree and a concurrent three-year term of *628imprisonment for the armed criminal action.
In his only point on appeal, Sotofalcon argues the trial court abused its discretion in sustaining the State’s objection to defense counsel’s voir dire question asking whether it was possible for an innocent person to be prosecuted. Sotofalcon argues that the trial court’s curtailment of defense counsel’s voir dire violated his due process rights to a fair trial before a fair and impartial jury.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. Judgment affirmed pursuant to Rule 30.25(b).